
	
		II
		112th CONGRESS
		2d Session
		S. 3257
		IN THE SENATE OF THE UNITED STATES
		
			June 4, 2012
			Mr. Coburn (for himself,
			 Mr. Udall of Colorado, and
			 Mr. Burr) introduced the following bill;
			 which was read twice and referred to the Committee on Rules and
			 Administration
		
		A BILL
		To amend the Internal Revenue Code of 1986 to prohibit
		  the use of public funds for political party conventions, and to provide for the
		  return of previously distributed funds for deficit reduction.
	
	
		1.Prohibiting use of
			 presidential election campaign funds for party conventions
			(a)In
			 generalChapter 95 of the Internal Revenue Code of 1986 is
			 amended by striking section 9008.
			(b)Clerical
			 amendmentThe table of sections of chapter 95 of such Code is
			 amended by striking the item relating to section 9008.
			2.Conforming
			 amendments
			(a)Availability of
			 payments to candidatesThe third sentence of section 9006(c) of
			 the Internal Revenue Code of 1986 is amended by striking , section
			 9008(b)(3),.
			(b)Reports by
			 Federal election commissionSection 9009(a) of such Code is
			 amended—
				(1)by adding
			 and at the end of paragraph (2);
				(2)by striking the
			 semicolon at the end of paragraph (3) and inserting a period; and
				(3)by striking
			 paragraphs (4), (5), and (6).
				(c)PenaltiesSection
			 9012 of such Code is amended—
				(1)in subsection
			 (a)(1), by striking the second sentence; and
				(2)in subsection (c),
			 by striking paragraph (2) and redesignating paragraph (3) as paragraph
			 (2).
				(d)Availability of
			 payments from presidential primary matching payment accountThe
			 second sentence of section 9037(a) of such Code is amended by striking
			 and for payments under section 9008(b)(3).
			3.Return of
			 previously submitted money for deficit reductionAny amount which is returned by the national
			 committee of a major party or a minor party to the general fund of the Treasury
			 from an account established under section 9008 of the Internal Revenue Code of
			 1986 after the date of the enactment of this Act shall be dedicated to the sole
			 purpose of deficit reduction.
		4.Effective
			 dateThe amendments made by
			 this Act shall apply with respect to elections occurring after December 31,
			 2012.
		
